              Case 3:14-cv-03264-JD Document 2566 Filed 02/20/20 Page 1 of 3




 1   JACKLIN CHOU LEM (CSBN 255293)
     HOWARD J. PARKER (WSBN 07233)
 2   United States Department of Justice
 3   Antitrust Division
     450 Golden Gate Avenue
 4   Box 36046, Room 10-0101
     San Francisco, California 94102
 5   Telephone: (415) 934-5300
 6   Facsimile: (415) 934-5399
     jacklin.lem@usdoj.gov
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN FRANCISCO DIVISION
11
      IN RE: CAPACITORS                                  Case No. 3:14-cv-03264-JD
12    ANTITRUST LITIGATION                               REDACTED DOCUMENT SOUGHT TO
13                                                       BE SEALED
      All Direct Purchaser Actions,
14    Case No. 3:14-cv-03264-JD                          UNITED STATES’ OPPOSITION TO
                                                         UNITED CHEMI-CON, INC.’S
15                                                       PETITION FOR DISCLOSURE OF
                                                                          GRAND JURY
16
                                                         TESTIMONY AND EXHIBITS
17                                                       Master Docket No. 3:17-md-2801-JD
18
                                                          Date: To be set by the Court
19                                                        Time: To be set by the Court
                                                          Courtroom 11
20                                                        Hon. James Donato
21
22
23          The United States respectfully opposes the petition of United Chemi-Con, Inc. for the
24   disclosure of grand jury testimony and certain related exhibits. The Supreme Court set out the
25   applicable standard in Douglas Oil Co. of California v. Petrol Stops Northwest, 441 U.S. 211,
26   222-223 (1979):
27          Parties seeking grand jury transcripts under Rule 6(e) must show that the material they
28          seek is needed to avoid a possible injustice in another judicial proceeding, that the need
                                                     1
     UNITED STATES’ OPPOSITION TO                                      Master Docket No. 3:17-md-2801-JD
     PETITION FOR GRAND JURY DISCLOSURE                                        Case No. 3:14-cv-03264-JD
              Case 3:14-cv-03264-JD Document 2566 Filed 02/20/20 Page 2 of 3




 1          for disclosure is greater than the need for continued secrecy, and that their request is
 2          structured to cover only material so needed. Such a showing must be made even when
 3          the grand jury whose transcripts are sought has concluded its operations …. [D]isclosure
 4          is appropriate only in those cases where the need for it outweighs the public interest in
 5          secrecy, and that the burden of demonstrating this balance rests upon the private party
 6          seeking disclosure. [footnote omitted]
 7          In the case here, the criminal matter to which the requested disclosure pertains is not
 8   concluded. Eight indicted individual defendants remain abroad as fugitives; none have appeared
 9   in the United States to face the charges against them. See U.S. v. Takeshi Matsuzaka, et al.,
10   4:15-cr-00163 (N.D. Cal. 2016). Three of those fugitives were employed by the Chemi-Con
11   family of companies
12                                       .
13          The interests that underlie grand jury secrecy were not obviated by the conclusion of the
14   case against United Chemi-Con’s parent company, Nippon Chemi-Con, which pled guilty and
15   was sentenced in 2018.
16
17
18
19          In a criminal case, the carefully balanced rules of criminal discovery do not ordinarily
20   allow for this kind of advance disclosure to criminal defendants who have not yet made an initial
21   appearance. Indeed, the government and the Court took care to minimize the risk of unwarranted
22   disclosure, such as to fugitives, by providing in the protective order in the criminal case against
23   Nippon Chemi-Con that, “At the conclusion of the above-captioned case (including but not
24   limited to any post-trial proceedings or appeal), the defendant agrees to either destroy all
25   Protected Material or return the Protected Material as directed by the producing party.” 4:27-cr-
26   00540-JD, Document 42 at p.4. As such, now that the case against Nippon Chemi-Con has
27   concluded, the government has requested that Chemi-Con destroy the materials the government
28   //
                                                      2
     UNITED STATES’ OPPOSITION TO                                       Master Docket No. 3:17-md-2801-JD
     PETITION FOR GRAND JURY DISCLOSURE                                         Case No. 3:14-cv-03264-JD
              Case 3:14-cv-03264-JD Document 2566 Filed 02/20/20 Page 3 of 3




 1   produced to it in criminal discovery
 2              .
 3          Moreover, the need for continuing grand jury secrecy would not necessarily end even if
 4   the criminal case were entirely concluded and even if there were no outstanding prosecutions
 5   such as those against fugitives in this case. U.S. v. Atlantic Container Line, Ltd., 511 F.Supp.
 6   115 (D.D.C. 1980). For example, the assurance that secret testimony given in the grand jury will
 7   remain secret encourages all witnesses to be candid and forthcoming, lessening concern that
 8   parties against whom testimony is given will know what has been said and will retaliate or
 9   attempt to influence the testimony given in the first place.
10          For these reasons, the United States opposes the requested disclosure.
11
12
13   Dated: February 20, 2020                              Respectfully Submitted,
14                                                         /s/ Howard J. Parker
15                                                         JACKLIN CHOU LEM
                                                           HOWARD J. PARKER
16                                                         Trial Attorneys
                                                           U.S. Department of Justice
17                                                         Antitrust Division
18
19
20
21
22
23
24
25
26
27
28
                                                      3
     UNITED STATES’ OPPOSITION TO                                      Master Docket No. 3:17-md-2801-JD
     PETITION FOR GRAND JURY DISCLOSURE                                        Case No. 3:14-cv-03264-JD
